



Exhibit 10(F)


VF CORPORATION


DIRECTOR AWARD CERTIFICATE


Restricted Stock Units


Number of RSUs Awarded: ___


To: __________________________ (“Participant”)


I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under VF Corporation’s 1996 Stock
Compensation Plan, as amended (the “1996 Plan”), subject to the terms and
conditions set forth in the 1996 Plan and the attached Appendix.


VF CORPORATION


By: /s/ Steven E. Rendle
Steven E. Rendle
Chairman of the Board, President and
Chief Executive Officer
Dated: ________________ (“Grant Date”)









--------------------------------------------------------------------------------





VF CORPORATION


APPENDIX TO


DIRECTOR AWARD CERTIFICATE


Terms and Conditions Relating to
Restricted Stock Units
1. Grant of RSUs.


(a)
Grant of RSUs Under 1996 Plan. Participant has been granted the Restricted Stock
Units (“RSUs”) specified in the Award Certificate under VF Corporation’s (the
“Company’s”) 1996 Plan, copies of which have been provided to Participant. All
of the terms, conditions, and other provisions of the 1996 Plan are hereby
incorporated by reference into this document. Capitalized terms used in this
document but not defined herein shall have the same meanings as in the 1996
Plan. If there is any conflict between the provisions of this document and the
mandatory provisions of the 1996 Plan, the provisions of the 1996 Plan shall
govern. By accepting the grant of the RSUs, Participant agrees to be bound by
all of the terms and provisions of the 1996 Plan (as presently in effect or
later amended), the rules and regulations under the 1996 Plan adopted from time
to time, and the decisions and determinations of the Committee made from time to
time.



(b)
Certain Restrictions. RSU granted to Participant hereunder are fully vested on
the Grant Date. Until such time as each RSU has become settled by delivery of a
share in accordance with Section 3, such RSU will be nontransferable, as
provided in the 1996 Plan and Section 2(d). Participant is subject to the VF
Code of Business Conduct and related policies on insider trading restricting
Participant’s ability to sell shares of the Company’s Common Stock received in
settlement of RSUs, which may include “blackout” periods during which
Participant may not engage in such sales.



2. General Terms of RSUs.


(a)
Nature of RSUs. Each RSU represents a conditional right of Participant to
receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock at the times specified hereunder and subject to the
terms and conditions of the 1996 Plan and this document. Each RSU constitutes an
award under Article VIII of the 1996 Plan (including Section 8.6 thereof),
representing a bookkeeping unit which is an arbitrary accounting measure created
and used solely for purposes of the 1996 Plan and this Agreement. RSUs do not
represent ownership rights in the Company, shares of Common Stock, or any asset
of the Company.



(b)
Account. An account will be maintained for Participant for purposes of this
Award, to which the total number of RSUs granted and any RSUs resulting under
Section 2(c) shall be credited. An individual statement relating to
Participant's Account will be issued not less frequently than annually. Such
statement shall report the amount of RSUs credited to Participant's Account
(i.e., not yet settled), transactions in the Account during the period covered
by the statement, and other information deemed relevant by the Company. Such
statement may be combined with or include information regarding other plans and
compensatory arrangements affecting Participant. A Participant's statements may
evidence the Company's obligations in respect of RSUs without the need for the
Company to enter into a separate agreement relating to such obligations;
provided, however, that any statement containing an error shall not represent a
binding obligation to the extent of such error.



(c)
Dividend Equivalents and Adjustments. Dividend equivalents shall be paid or
credited on RSUs as follows; provided, however, that the Committee may vary the
manner and terms of crediting dividend equivalents, for administrative
convenience or any other reason, provided that the Committee determines that any
alternative manner and terms result in equitable treatment of Participant:



Page 1 of 3





--------------------------------------------------------------------------------









(i)
Regular Cash Dividends. Each Stock Unit will carry with it the right to
crediting of an amount equal to dividends and distributions paid on a share of
Common Stock (“dividend equivalents”), which amounts will be deemed reinvested
in additional Stock Units, at the Fair Market Value of Common Stock at the
dividend payment date.



(ii)
Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares of Common
Stock, or there occurs a forward split of Common Stock, then the number of RSUs
credited to Participant's Account as of the payment date for such dividend or
distribution or forward split shall be automatically adjusted by multiplying the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split by the number of additional shares of Common Stock
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding share of Common Stock.



(iii)
Adjustments. If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 1996 Plan, the Committee shall adjust the number of RSUs
credited to Participant's Account in a manner that will prevent dilution or
enlargement of Participants' rights with respect to RSUs, in an equitable manner
determined by the Committee.



(iv)
Settlement of RSUs Resulting from Dividend Equivalents and Adjustments. RSUs
which directly or indirectly result from dividend equivalents on or adjustments
to an RSU will be settled at the same time as the granted RSU.



(d)
Non-Transferability. Unless otherwise determined by the Committee, neither
Participant nor any beneficiary shall have the right to, directly or indirectly,
alienate, assign, transfer, pledge, anticipate, or encumber (except by reason of
death) any RSU, Account or Account balance, or other right hereunder, nor shall
any such RSU, Account or Account balance, or other right be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of Participant or any beneficiary, or to
the debts, contracts, liabilities, engagements, or torts of Participant or any
beneficiary or transfer by operation of law in the event of bankruptcy or
insolvency of Participant or any beneficiary, or any legal process.



3. Settlement of RSUs.


(a)
Settlement Date. RSUs will be settled by delivery of one share of Common Stock
for each RSU, including RSUs resulting from dividend equivalents under Section
2(c). Such settlement will occur as of the one year anniversary of the Grant
Date (the “Stated Settlement Date”). Delivery of shares in settlement of RSUs
will take place within 15 days after the Stated Settlement Date.



(b)
Certain Limitations to Ensure Compliance with Code Section 409A. For purposes of
this Agreement, references to a term or event (including any authority or right
of the Company or Participant) being "permitted" under Code Section 409A mean
that the term or event will not cause Participant to be liable for payment of
interest or a tax penalty under Section 409A. The provisions of the 1996 Plan
and other provisions of this Agreement notwithstanding, the terms of the RSUs,
including any authority of the Company and rights of Participant, shall be
limited to those terms permitted under Section 409A, and any terms not permitted
under Section 409A shall be automatically modified and limited to the extent
necessary to conform with Section 409A. For this purpose, the Company shall have
no authority to accelerate distributions relating to RSUs in excess of the
authority permitted under Section 409A, and, if the timing of any distribution
in settlement of RSUs would result in Participant's constructive receipt of
income relating to the RSUs prior to such distribution, the date of distribution
will be the earliest date after the specified date of distribution that
distribution can be effected without resulting in such constructive receipt
(thus, for example, any distribution in settlement of RSUs subject to Section
409A(a)(2)(A)(i) (separation from service) shall not occur earlier than the
earliest time permitted under Section 409A(a)(2)(B)(i) and other applicable
provisions of Section 409A).





Page 2 of 3





--------------------------------------------------------------------------------







(c)
Delivery of Common Stock. Whenever Common Stock is to be delivered hereunder,
the Company shall deliver to Participant or Participant’s Beneficiary one or
more certificates representing the shares of Common Stock, registered in the
name of Participant, the Beneficiary, or in such other form of registration as
instructed by Participant, except that the Company may provide for alternative
methods of delivery for administrative convenience. The obligation of the
Company to deliver Common Stock hereunder is conditioned upon compliance by
Participant and by the Company with all applicable federal and state securities
and other laws and regulations. The Company may determine the manner in which
fractional shares of Common Stock shall be dealt with upon settlement of RSUs;
provided, however, that no certificate shall be issued representing a fractional
share. If there occurs any delay between the Stated Settlement Date and the date
shares are issued or delivered to Participant, a cash amount equal to any
dividends or distributions the record date for which fell between the Stated
Settlement Date and the date of issuance or delivery of the shares shall be paid
to Participant together with the delivery of the shares.



4. Miscellaneous.


(a)
Binding Effect; Written Amendments. The terms and conditions set forth in this
document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitute
the entire agreement between the parties with respect to the RSUs and supersedes
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation or termination of this document which
may impose any additional obligation upon the Company or materially impair the
rights of Participant with respect to the RSUs shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and, if Participant’s rights are materially impaired thereby, by
Participant.



(b)
No Promise of Continuation of Service. The RSUs and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Participant has a right to continue as a director of the Company
for any period of time, or at any particular rate of compensation.



(c)
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws (but not the law of conflicts of
laws) of the Commonwealth of Pennsylvania and applicable federal law.



(d)
Unfunded Obligations. The grant of the RSUs and any provision for distribution
in settlement of Participant's Account hereunder shall be by means of
bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant's entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.



(e)
Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President–Human Resources, and any notice to Participant shall be addressed to
Participant at Participant’s address as then appearing in the records of the
Company.



(f)
Shareholder Rights. Participant and any beneficiary shall not have any rights
with respect to shares (including voting rights) covered by this Agreement prior
to the settlement and distribution of the shares as specified herein.



(g)
Taxes. Participant shall be responsible for payment of any federal, state or
local taxes of any kind required to be paid with respect to the grant or
settlement of the RSUs or otherwise in connection with the RSUs.



(h)
Clawback. The RSUs are subject to the Corporation’s Forfeiture Policy for Equity
and Incentive Awards in the Event of Restatement of Financial Results as in
effect at the date of this award. Such Policy imposes conditions that may result
in forfeiture of the RSUs or the proceeds to you resulting from such RSUs (a
so-called “clawback”) in certain circumstances if the Corporation’s financial
statements are required to be restated as a result of misconduct.





Page 3 of 3



